Citation Nr: 0604155	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In correspondence received in July 2005, the veteran stated 
there were relevant VA treatment records that had not been 
associated with the claims file.  In addition, he submitted a 
VA Form 21-4142 for private treatment records for PTSD.  
These records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should obtain any relevant 
treatment records that have not been 
obtained from VA Medical Centers in Loma 
Linda from 1982, 1983, and 1989, and 
from Long Beach from 1973 to 1974, as 
well pertinent records from the 
identified Veterans Center.  Any records 
obtained should be associated with the 
claims file.  

2.  The AOJ should attempt to obtain any 
pertinent treatment records from the A. 
S. H.  Any records obtained should be 
associated with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 
 
 
 


